Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joshua B. Hendrix was sentenced to twelve months and one day in prison following his guilty plea to passing and uttering counterfeit United States Federal Reserve notes in violation of 18 U.S.C. § 472 (West Supp.2008). Hendrix timely appealed and filed a motion to expedite. We affirm the judgment of the district court and deny the motion to expedite as moot.
Hendrix’s sole argument on appeal is that the district court committed procedural error by failing to entertain his request to consider a sentence of probation. By ignoring his request, Hendrix reasons that the court did not fulfill its obligation to treat the sentencing guidelines as advisory, as required by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Our review of the record reveals the district court specifically considered the advisory nature of the guidelines and thus did not commit procedural error. See United States v. Pauley, 511 F.3d 468, 473 (4th Cir.2007). Moreover, we find the sentence imposed was reasonable. See Pauley, 511 F.3d at 473-74; Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 597, 169 L.Ed.2d 445 (2007).
Accordingly, we affirm the judgment of the district court. We deny the motion to expedite as moot. We dispense with oral argument as the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.